         Case 4:19-cv-08426-YGR Document 68 Filed 10/26/20 Page 1 of 4




 1 CALVIN L. LITSEY (CA SBN: 289659)
   calvin.litsey@faegredrinker.com
 2 FAEGRE BAKER DANIELS LLP
   1950 University Avenue, Suite 450
 3 East Palo Alto, CA 94303
   Telephone: 650-324-6700
 4 Facsimile: 650-324-6701

 5 JARED B. BRIANT (pro hac vice)
   jared.briant@faegredrinker.com
 6 FAEGRE DRINKER BIDDLE & REATH
   1144 15th Street, Suite 3400
 7 Denver, CO 80202
   Telephone: + 1 303 607 3500
 8 Facsimile: +1 303 607 3600

 9 JESSIE PELLANT (pro hac vice)
   jpellant@studioiplaw.com
10 STUDIOIP
   600 17th St., Suite 2800
11 Denver, CO 80202
   Telephone: + 1 720 443 1773
12 Attorneys for Plaintiff

13
                                  UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA

15
     THE CALIFORNIA BEACH CO., LLC.,            Case No. 4:19-cv-08426-YGR-LB
16
                   Plaintiff,                   [PROPOSED] ORDER OF DEFAULT
17        v.                                    JUDGMENT BY COURT AGAINST
                                                DEFENDANT HAN XIAN DU
18 MR. HAN XIAN DU,

19                 Defendant.

20

21

22

23

24
          [PROPOSED] ORDER OF DEFAULT JUDGMENT BY COURT AGAINST DEFENDANT HAN XIAN DU
25                                                           Case No. 4:19-cv-08426-YGR-LB
       Case 4:19-cv-08426-YGR Document 68 Filed 10/26/20 Page 2 of 4




 1          THIS MATTER comes before the Court on the Motion for Default Judgment submitted

 2   by Plaintiff The California Beach Co., LLC (“CBC”), pursuant to Fed. R. Civ. P. 55(b). The

 3   Court, having reviewed Plaintiff’s Motion, the accompanying Memorandum of Points and

 4   Authorities, and the file on this matter, including the Second Report and Recommendation for

 5   Damages, Fees, and Costs (ECF No. 61), hereby FINDS AS FOLLOWS:

 6          1)       Jurisdiction of the subject matter of this action is based on 28 U.S.C. § 1331, as

 7   this case presents a well-pleaded question under the United States Copyright Act (17 U.S.C. §§

 8   101 et seq.).

 9          2)       Plaintiff CBC is entitled to Default Judgment in its favor and against Defendant

10   Han Xian Du (“Du” or “Defendant”), on Plaintiff’s claim for relief for Misuse of Copyright –

11   False Takedown Notification Under 17 U.S.C. § 512.

12          3)       On December 26, 2019, CBC filed its Complaint for Preliminary Injunctive

13   Relief for Violation of Digital Millennium Copyright Act in this action, in which CBC alleged a

14   claim for Misuse of Copyright – False Takedown Notification Under 17 U.S.C. § 512 against

15   Defendant. (Dkt. No. 1.)

16          4)       Defendant was properly served with the Summons and Complaint.

17          5)       Venue has been considered and is proper.

18          6)       Defendant has filed no answer or otherwise defended in response to the

19   Complaint within the time permitted under Rule 12 of the Federal Rules of Civil Procedure, nor

20   has Defendant entered an appearance nor requested any extension of time within which to file

21   an answer or other responsive pleading. Defendant is in default.

22          7)       On January 8, 2020, the Court issued a Temporary Restraining Order (“TRO”)

23   against Defendant, as follows in relevant part:

24
        [PROPOSED] ORDER OF DEFAULT JUDGMENT BY COURT AGAINST DEFENDANT HAN XIAN DU
                                                           Case No. 4:19-cv-08426-YGR-LB
25                                           2
       Case 4:19-cv-08426-YGR Document 68 Filed 10/26/20 Page 3 of 4




 1                    DU AND ALL PERSONS IN ACTIVE CONCERT OR
                      PARTICIPATION           WITH       DU,     ARE     TEMPORARILY
 2                    RESTRAINED from taking down, based on any alleged copyright
                      infringement, from Facebook and Instagram, or any other service
 3                    provider’s website, CBC’s online content or product line. Du is
                      temporarily not permitted to file any further takedown notices with
 4                    Facebook, Instagram, or any other service provider’s website as to
                      CBC’s online content or product line. Any current and operative
 5                    takedown notices in effect that were filed by Du as to CBC are
                      restrained, and are to be disregarded by the online service provider.
 6                    Accordingly,       and       specifically,    Facebook       (Report
                      #2576187715997707) and Instagram (Report #1407615876061304)
 7                    are directed to disregard Du’s takedown notice and to reinstate
                      CBC’s online content during the period of this Order.
 8
     (Dkt. No. 22.)
 9
            8)        On January 24, 2020, the Court issued an Order making the injunction against
10
     Defendant set forth in the TRO permanent. (Dkt. No. 26.)
11
            9)        By virtue of his decision not to defend and to default in this matter, Defendant
12
     has admitted liability on Plaintiffs’ claims.
13
            10)       As set forth in the Second Report and Recommendation for Damages, Fees, and
14
     Costs (ECF No. 61), the Court finds that based on the Declarations and evidence in the record
15
     that CBC has suffered damages resulting from the conduct of Defendant in the amount of
16
     $369,849.12, which includes $316,991.00 in lost profits damages, $51,474.00 in reasonable
17
     attorneys’ fees, and $1,384.12 in recoverable costs.
18
            11)       Defendant is not an infant, incompetent person nor in the military service.
19
     ACCORDINGLY, IT IS ORDERED that:
20
            1)        Plaintiff’s Motion for Default Judgment is granted;
21
            2)        Judgment in the amount of $369,849.12 shall enter in favor of CBC and against
22
     Defendant Han Xian Du; and
23

24
        [PROPOSED] ORDER OF DEFAULT JUDGMENT BY COURT AGAINST DEFENDANT HAN XIAN DU
                                                           Case No. 4:19-cv-08426-YGR-LB
25                                           3
         Case 4:19-cv-08426-YGR Document 68 Filed 10/26/20 Page 4 of 4




 1            3)     Plaintiff may move to amend the judgment entered herein to include

 2     prejudgment interest that accrues from December 19, 2019, through the date of entry of

 3     judgment and post-judgment interest on all damages awarded herein.

 4
     IT IS SO ORDERED:
 5

 6
       Dated: October 26     , 2020
 7                                                       YVONNE GONZALEZ ROGERS
                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
          [PROPOSED] ORDER OF DEFAULT JUDGMENT BY COURT AGAINST DEFENDANT HAN XIAN DU
                                                             Case No. 4:19-cv-08426-YGR-LB
25                                             4
